83537: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-31890: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83537


Short Caption:SILVER VS. WOLFSONCourt:Supreme Court


Related Case(s):79891, 79891-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A796985Classification:Civil Appeal - General - Proper Person


Disqualifications:SilverCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantFrederick Omoyuma Silver
					In Proper Person
				


RespondentAaron BaileySteven B. Wolfson
							(Clark County District Attorney)
						


RespondentAaron D. FordSteven B. Wolfson
							(Clark County District Attorney)
						


RespondentJane D. FemianoSteven B. Wolfson
							(Clark County District Attorney)
						


RespondentJeffrey J. WitthunSteven B. Wolfson
							(Clark County District Attorney)
						


RespondentSteven B. WolfsonSteven B. Wolfson
							(Clark County District Attorney)
						


RespondentSummerlin Hospital Medical Center, LLCEllen S. Bowman
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						Sheri M. Thome
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						


RespondentThe State of Nevada Department of Health and Human ServicesSteven B. Wolfson
							(Clark County District Attorney)
						


RespondentVeronica GomezSteven B. Wolfson
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


09/27/2021Filing FeeAppeal Filing Fee Waived. In Forma Pauperis. (SC)


09/27/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC).21-27714




09/27/2021OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Parties. (SC).


09/27/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC).21-27716




09/27/2021Notice/IncomingFiled Respondent Summerlin Hospital Medical Center's Notice of Appearance (Sheri M. Thome and Ellen S. Bowman of Wilson, Elser, Moskowitz, Edelman & Dicker LLP hereby appear on behalf of Respondent Summerlin Hospital Medical Center, LLC). (SC)21-27766




10/01/2021Order/ProceduralFiled Order Regarding Caption and Counsel.  The clerk shall add Summerlin Hospital Medical Center, LLC, Jeffrey Witthun, Veronica Gomez, and Aaron Bailey as respondents to this matter.  Should any party object to the addition of these respondents, or otherwise contend that additional changes to the caption should be made, they shall so inform this court, in writing within 7 days of the date of this order.  Pursuant to the notice of appearance filed on September 27, 2021, the clerk shall add Sheri M. Thome and Ellen S. Bowman of Wilson, Elser, Moskowitz & Dicker LLP as counsel of record for respondent Summerlin Hospital Medical Center, LLC. (SC)21-28260




10/07/2021MotionFiled Proper Person's Response to Order. (SC)21-28851




10/07/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 8/31/21. To Court Reporter: Nancy Maldonado. (SC)21-28857




10/11/2021Order/ProceduralFiled Order Directing Transmission of Record.  Record on Appeal due:  30 days.  (SC)21-29137




10/13/2021Record on Appeal DocumentsFiled Record on Appeal. (A796985) Vol. 1. (SC)21-29424




10/13/2021Record on Appeal DocumentsFiled Record on Appeal. (A796985) Vol. 2. (SC)21-29425




10/13/2021Record on Appeal DocumentsFiled Record on Appeal. (A796985) Vol. 3. (SC)21-29427




10/13/2021Record on Appeal DocumentsFiled Record on Appeal. (A796985) Vol. 4. (SC)21-29428




10/13/2021Order/ProceduralFiled Order Regarding Transcript Request Form and Proof of Service.  This court is unable to determine which transcripts, if any, are necessary for review on appeal, and therefore, declines to order the preparation of the requested transcripts at this time.  As this appeal proceeds, this court will consider the necessity of transcripts and may order their preparation at a later date.  Appellant shall have 7 days from the date of this order to provide this court with proper proof of service of his October 7, 2021, notice on Candice Towner and Wells Fargo Bank.  (SC)21-29458




10/15/2021Notice/IncomingFiled Proper Person Notice of Appearance of Counsel, Notice of Appeal. (SC)21-29689




10/18/2021Record on Appeal DocumentsFiled Record on Appeal. (SEALED) pages 1-4, 5, and 79. (SC)


10/28/2021Docketing StatementFiled Proper Person Appellant's Docketing Statement.  (SC)21-31201




11/05/2021Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."   fn1[This court takes no further action on the document filed by appellant on October 7, 2021, and no action on the document filed on October 15, 2021.]  NNP21-EC/KP/DH  (SC)21-31890




11/30/2021RemittiturIssued Remittitur. (SC).21-34042




11/30/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View